                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 CONNIE YOUNG, INDIVIDUALLY AND )
 ON BEHALF OF ALL OTHERS        )
 SIMILARLY SITUATED,            )
                                )
                Plaintiff,      )                      Case No. 19-CV-496-SMY-GCS
                                )
 vs.                            )
                                )
 WORLD WIDE TECHNOLOGY, LLC,    )
                                )
                Defendant.      )


                             MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Connie Young, individually and on behalf of all others similarly situated, filed

this action alleging that Defendant World Wide Technology LLC ("WWT") violated the Illinois

Biometric Information Privacy Act, 740 ILCS 14/1 et seq. ("BIPA") through the use of fingerprint

or finger scan technology (Doc. 1-1). Following removal, WWT filed its Answer alleging, among

other things, that BIPA is unconstitutional as applied to Plaintiff's claims and allegations in this

case (Doc. 10). Contemporaneously with its Answer, WWT filed a Notice of Constitutional

Challenge to the Statute, which was served on the Illinois Attorney General (see Doc. 11).

       Under Federal Rule of Civil Procedure 5.1, a party that raises an argument challenging the

constitutionality of a state statute must file a notice of constitutional question and serve it on the

state's attorney general. See Fed.R.Civ.P. 5.1(a). Under 28 U.S.C. § 2403, the Court must then

certify to the appropriate attorney general that a statute has been questioned. Fed.R.Civ.P. 5.1(b).

Section 2403 provides in relevant part:



                                             Page 1 of 2
       “(a) In any action, suit or proceeding in a court of the United States to which the
       United States or any agency, officer or employee thereof is not a party, wherein the
       constitutionality of any Act of Congress affecting the public interest is drawn in
       question, the court shall certify such fact to the Attorney General, and shall permit
       the United States to intervene for presentation of evidence, if evidence is otherwise
       admissible in the case, and for argument on the question of constitutionality. The
       United States shall, subject to the applicable provisions of law, have all the rights
       of a party and be subject to all liabilities of a party as to court costs to the extent
       necessary for a proper presentation of the facts and law relating to the question of
       constitutionality.”

28 U.S.C. § 2403. Section 2403 is designed to give the attorney general a fair opportunity to argue,

and if necessary, present evidence to save a statute. Dynamics Corp. v. CTS Corp., 794 F.2d 250,

259-60 (7th Cir. 1986).

       Accordingly, pursuant to Rule 5.1(b) and § 2403, the Court certifies to the Illinois Attorney

General that the Illinois Biometric Information Privacy Act, 740 ILCS 14/1 et seq. has been

challenged and permits the State of Illinois to intervene in this case by August 21, 2019.

       IT IS SO ORDERED.

       DATED: July 15, 2019




                                                      STACI M. YANDLE
                                                      United States District Judge




                                             Page 2 of 2
